                                          IN THE
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                               WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

  UNITED STATES OF AMERICA                     )
                                               )
         v.                                    )       Criminal No. 4:18-cr-00012
                                               )
  DESHAWN ROMEER ANTHONY                       )
       Et al.                                  )

                 UNITED STATES’ NOTICE OF ADDITIONAL DISCOVERY

         The United States respectfully provides this notice to the Court of additional discovery

  items provided to Discovery Counsel on May 24, 2019. The contents of that discovery and the

  grounds for this Notice are as follows:

         1.      This Court ordered the government to “substantially complete all pretrial discovery

  by April 1, 2019.” Third Amended Scheduling Order, ECF No. 275, ¶ 2. As the Order reflects

  and this Court has recognized orally at various status hearings, criminal discovery can be an

  ongoing process. Even though the Order does not require all discovery by the April 1 deadline,

  the government has treated the Order as if it did, and worked to disclose all discovery and Jencks

  materials before that date. Some of those efforts have been discussed at prior hearings. E.g.,

  Minute Entry, ECF Nos. 136, 200.

         2.      As detailed in a prior Notice of Additional Discovery, on April 4, 2019 (ECF No.

  294), the United States provided what it believed to the last of its discovery and had repeatedly

  been assured by the Federal Bureau of Investigation that the discovery was complete. Despite

  these representations, the United States has made supplemental discovery disclosures to Discovery



                                                   1




Case 4:18-cr-00012-MFU-RSB Document 350 Filed 05/28/19 Page 1 of 3 Pageid#: 1510
  Counsel after the April 1 deadline and has provided notice to the Court of these supplemental

  filings. To assure the Court that it believed discovery was then complete, at the last hearing the

  United States requested the appearance of the FBI Senior Supervisory Special Agent responsible

  for this investigation.

          3.       As noticed in its previous discovery filing, in compiling its trial exhibits and expert

  witness notices, the United States learned that it did not possess the entirety of the files from the

  ballistic and narcotics experts from the Virginia Department of Forensics. Part of those files have

  previously been disclosed. The missing documents from the ballistics experts are contained in

  Production 16, which was sent to Discovery Counsel on May 24, 2019. Most of these files

  constitutes the expert’s Jencks materials and/or are administrative documents, not required for

  disclosed by Rule 16.1

          4.       The release of these documents almost five months before trial does not prejudice

  the defendants, who have previously received ballistics records indicating the expert’s conclusions

  (e.g., that some of the ballistic evidence in various shootings matches ballistic evidence in other

  shootings believed to have been committed by the defendants). These additional materials simply

  support and further detail that evidence.

          5.       The United States has again been assured by the FBI that all discovery has been

  provided. As has been its policy, the government will alert the Court by similar notice of any

  additional discovery. Again, the United States believes all discovery has been provided other than

  what is noted.


  1        The United States anticipates receiving part of one more file from the Virginia Department of Forensic
  Science, to include the laboratory analysis of marijuana seized from Defendants Phillip Miles, Kanas Trent, Kevin
  Trent, and Deshaun Trent on November 2, 2016. The ballistic portion of that file is disclosed in Production 16.

                                                         2




Case 4:18-cr-00012-MFU-RSB Document 350 Filed 05/28/19 Page 2 of 3 Pageid#: 1511
         WHEREFORE, the United States hereby respectfully provides the Court with notice of

  additional discovery.


                                               Respectfully submitted,

                                               THOMAS T. CULLEN
                                               United States Attorney

                                               s/Heather L. Carlton
                                               Ronald M. Huber
                                               Heather L. Carlton
                                               Assistant United States Attorneys
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel: 434.293.4283
                                               Ron.huber@usdoj.gov
                                               Heather.carlton@usdoj.gov


  DATED: May 28, 2019




                                       CERTIFICATE

         I hereby certify that a true and correct copy of the foregoing has been electronically filed

  with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

  record, on this 28th day of May, 2019.

                                                      s/Heather L. Carlton




                                                  3




Case 4:18-cr-00012-MFU-RSB Document 350 Filed 05/28/19 Page 3 of 3 Pageid#: 1512
